Exhibit 10.1

 

Loan No. 526618:11

 

MORTGAGE NOTE

$35,000,000.00  Chicago, Illinois 

As of: August 3, 2011

FOR VALUE RECEIVED, FSP 303 EAST WACKER DRIVE LLC, a Delaware limited liability
company, having its principal place of business at 401 Edgewater Place, Suite
200, Wakefield, Massachusetts 01880 (hereinafter referred to as “Maker”),
promises to pay to the order of JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.),
its successors and assigns, at its address at 197 Clarendon Street, C-3, Boston,
Massachusetts 02116 (John Hancock and each successor or assign being hereinafter
referred to as “Payee”), or at such place as the holder hereof may from time to
time designate in writing, the principal sum of Thirty-Five Million and No/100
Dollars and No/100 Dollars ($35,000,000.00) in lawful money of the United States
of America with interest thereon to be computed from the date of disbursement of
the loan proceeds at the Applicable Interest Rate (hereinafter defined).

1.     Payment of Principal and Interest. Principal and interest shall be paid
as follows:

a. If the loan proceeds are not disbursed on the first day of a month, then
interest only at the Applicable Interest Rate from and including the date of
disbursement of the loan proceeds to the first day of the month following such
disbursement shall be due and payable in advance on the date of such
disbursement; 

b. Interest only is to be paid in installments as follows: $140,875.00 on the
first day of October, 2011, and on the first day of each calendar month
thereafter up to and including the first day of September, 2016; 

c. Principal and interest is to be paid in installments as follows: $201,154.91
on the first day of October, 2016, and on the first day of each calendar month
thereafter up to and including the first day of August, 2021; and 

d. The outstanding principal balance and all accrued and unpaid interest thereon
and all other sums and fees due under this Note shall be due and payable on the
first day of September, 2021 (the “Maturity Date”). 

Interest on the principal balance of this Note shall be calculated on a monthly
basis using, as the agreed method of calculation, a three hundred sixty (360)
day year consisting of twelve (12) months of thirty (30) days each; provided,
however, that interest for a period of less than a full month shall be
calculated by multiplying the actual number of days elapsed during such partial
month by a daily rate based upon a three hundred sixty-five (365) day year and
the interest rate then due under this Note.

1

 

 

The term “Applicable Interest Rate” as used in this Note shall mean from the
date of disbursement of the loan proceeds through and including the Maturity
Date, a rate of Four and eighty-three hundredths percent (4.83%) per annum.

If at any time Payee receives, from Maker or otherwise, any amount applicable to
the Debt (hereinafter defined) which is less than all amounts due and payable at
such time, Payee may apply that payment to amounts then due and payable in any
manner and in any order determined by Payee, in Payee’s sole discretion. Payee
shall, however, be under no obligation to accept any amount less than all
amounts then due and payable. Maker agrees that neither Payee’s acceptance of a
payment from Maker in an amount that is less than all amounts then due and
payable nor Payee’s application of such payment shall constitute or be deemed to
constitute either a waiver of the unpaid amounts or an accord and satisfaction.
This provision shall control notwithstanding any inconsistent direction by Maker
or any other obligor hereunder.

The whole of the principal sum of this Note, together with all interest accrued
and unpaid thereon and all other sums due under this Note and any other
instrument now or hereafter evidencing, securing, guaranteeing or executed in
connection with the indebtedness evidenced hereby (the “Loan Documents”) (all
such sums hereinafter collectively referred to as the “Debt”) shall without
notice become immediately due and payable at the option of Payee on the
happening of an “Event of Default” as the same is defined in the Mortgage
(hereinafter defined). All of the terms, covenants and conditions contained in
the Mortgage and the other Loan Documents are hereby made part of this Note to
the same extent and with the same force as if they were fully set forth herein.

2.     Prepayment. Except as provided below, Maker may not prepay the loan
evidenced by this Note (the “Loan”) in whole or in part.

On or after the end of the 4th Loan Year (as hereinafter defined), on any
scheduled payment date and subject to giving Payee not less than thirty (30) nor
more than ninety (90) days’ prior written notice specifying the scheduled
payment date on which prepayment is to be made (the “Prepayment Date”), Maker
may prepay the entire principal amount together with any and all accrued
interest and other sums due under the Loan Documents, and subject to payment of
a prepayment premium equal to the greater of:

(a) the positive amount, if any, equal to (i) the sum of the present values of
all scheduled payments due under this Note from the Prepayment Date to and
including the Maturity Date, minus (ii) the principal balance of this Note
immediately prior to such prepayment; or 

(b) one percent (1%) of the principal balance of this Note immediately prior to
such prepayment. 

All present values shall be calculated as of the Prepayment Date, using a
discount rate, compounded monthly, equal to the yield rate, converted to its
monthly equivalent, of the United States Treasury Security having the closest
maturity date to the Maturity Date of this Note as established by Payee in its
reasonable discretion.

2

 

 

In the event that the yield rate on publicly traded United States Treasury
Securities is not obtainable, then the nearest equivalent issue or index shall
be selected, at Payee’s reasonable determination, and used to calculate the
prepayment premium.

The Loan will be open to prepayment without premium on any scheduled payment
date during the last ninety (90) days of the term of the Loan.

If any notice of prepayment is given, the principal balance of the Loan and the
other sums required pursuant to this Section 2 shall be due and payable on the
Prepayment Date, unless Maker provides written notice to Payee that it is
revoking said prepayment notice no later than five (5) business days prior to
the Prepayment Date.

Provided no default exists under the Loan Documents, the above premium shall not
be applicable to a prepayment resulting from Payee’s election to require
insurance loss proceeds or condemnation awards to be applied to a payment of
principal.

No partial prepayment shall be allowed.

The Loan Year is defined as any twelve month period commencing with the date on
which the first monthly installment is due or any anniversary thereof.

3.     Acceleration/Default. Maker acknowledges that the Loan was made on the
basis and assumption that Payee would receive the payments of principal and
interest set forth herein for the full term of this Loan. Therefore, whenever
the Maturity Date of the Loan has been accelerated by reason of an Event of
Default under the Loan Documents, which Event of Default occurs prior to the
time period, if any, in which prepayment is allowed and prior to the date on
which the full amount of the balance of principal and interest then remaining
unpaid shall be due, including an acceleration by reason of sale, conveyance,
further encumbrance or other Event of Default (which acceleration shall be at
Payee’s sole option), there shall be due, in addition to the outstanding
principal balance, accrued interest and other sums due under the Loan Documents,
a premium equal to the greater of:

(a)     The sum obtained by adding:

(i) the positive amount, if any, equal to (aa) the sum of the present values of
all scheduled payments due under this Note from the date of said payment to and
including the Maturity Date of this Note, minus (bb) the then outstanding
principal balance of this Note, and 

(ii) one percent (1%) of the then outstanding principal balance of this Note;
or 

(b)     An amount equal to ten percent (10%) of the then outstanding principal
balance of this Note.

3

 

 

All present values shall be calculated as of the date of said payment, using a
discount rate, compounded monthly, equal to the yield rate, converted to its
monthly equivalent, of the United States Treasury Security having the closest
maturity date to the Maturity Date of this Note as established by Payee in its
reasonable discretion. In the event that the yield rate on publicly traded
United States Treasury Securities is not obtainable, then the nearest equivalent
issue or index shall be selected, at Payee’s reasonable determination, and used
to calculate the prepayment premium.

 

If an Event of Default occurs on or after the date on which prepayment is
permitted, then in lieu of the above premium, payment of a premium calculated in
the manner set forth in Section 2 hereof shall be required.

A tender of the amount necessary to satisfy the entire indebtedness, paid at any
time following such Event of Default or acceleration, including at a foreclosure
sale or during any subsequent redemption period, if any, shall be deemed a
voluntary prepayment, and, at Payee’s option, such payment shall include a
premium as described above.

4.     Default Rate. Maker does hereby agree that upon the occurrence of an
Event of Default and while any Event of Default exists, including, without
limitation, the failure of Maker to pay the Debt in full on the Maturity Date,
Payee shall be entitled to receive and Maker shall pay interest on the entire
unpaid principal sum, effective from the date of Maker's initial default with
respect to such Event of Default without allowance for any applicable notice
and/or grace period, at a rate (the “Default Rate”) equal to five percent (5%)
above the Applicable Interest Rate, but in no event to exceed the highest rate
permitted under the laws of the jurisdiction where the property secured by the
Mortgage is situated. This charge shall be added to the Debt, and shall be
deemed secured by the Mortgage. This clause, however, shall not be construed as
an agreement or privilege to extend the date of the payment of the Debt, nor as
a waiver of any other right or remedy available to Payee by reason of the
occurrence of any Event of Default.

5.     Late Charge. If any monthly principal and interest payment payable under
this Note is not paid in full within five (5) days following written notice from
Payee of the delinquency thereof, Maker shall pay to Payee an amount equal to
the lesser of five percent (5%) of such unpaid sum or the maximum amount
permitted by applicable law to defray the expenses incurred by Payee in handling
and processing such delinquent payment and to compensate Payee for the loss of
the use of such delinquent payment and such amount shall be secured by the Loan
Documents.

6.     Security for Loan. This Note is secured by the Mortgage and certain other
Loan Documents. The term “Mortgage” as used in this Note shall mean the
Mortgage, Assignment of Leases and Rents and Security Agreement dated the date
hereof in the principal sum of $35,000,000.00 given by Maker for the use and
benefit of Payee covering certain premises located at 303 East Wacker Drive,
Chicago in the County of Cook, State of Illinois, as more particularly described
therein.

4

 

 

7.     Compliance with Law. It is expressly stipulated and agreed to be the
intent of Maker and Payee at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits Payee to
contract for, charge, take, reserve or receive a greater amount of interest than
under state law) and that this paragraph shall control every other covenant and
agreement in this Note and the other Loan Documents. If the applicable law
(state or federal) is ever judicially interpreted so as to render usurious any
amount called for under this Note or any of the other Loan Documents, or
contracted for, charged, taken, reserved or received with respect to the Debt,
or if Payee’s exercise of the option to accelerate the Maturity Date, or if any
prepayment by Maker results in Maker’s having paid any interest in excess of
that permitted by applicable law, then it is Payee’s express intent that all
excess amounts theretofore collected by Payee shall be credited on the principal
balance of this Note and all other Debt and the provisions of this Note, and the
other Loan Documents immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder. All sums paid or agreed to be paid to Payee for the use or
forbearance of the Debt shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term of the
Debt until payment in full so that the rate or amount of interest on account of
the Debt does not exceed the maximum lawful rate from time to time in effect and
applicable to the Debt for so long as the Debt is outstanding. Notwithstanding
anything to the contrary contained herein, in the Mortgage or in any of the
other Loan Documents, it is not the intention of Payee to accelerate the
maturity of any interest that has not accrued at the time of such acceleration
or to collect unearned interest at the time of such acceleration.

8.     Amendments. This Note may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the
part of Maker or Payee, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

9.     Joint and Several Liability. If Maker consists of more than one person or
party, the obligations and liabilities of each such person or party shall be
joint and several.

10.     Construction. Whenever used, the singular number shall include the
plural, the plural the singular, and the words “Payee” and “Maker” shall include
their respective successors, assigns, heirs, executors and administrators.

11.     Waivers. Maker and all others who may become liable for the payment of
all or any part of the Debt do hereby severally waive presentment and demand for
payment, notice of dishonor, protest, notice of protest and non-payment and
notice of intent to accelerate the maturity hereof (and of such acceleration).
No release of any security for the Debt or extension of time for payment of this
Note or any installment hereof and no alteration, amendment or waiver of any
provision of this Note, the Mortgage or any other Loan Documents made by
agreement between Payee and any other person or party shall release, modify,
amend, waive, extend, change, discharge, terminate or affect the liability of
Maker and any other who may become liable for the payment of all or any part of
the Debt, under this Note, the Mortgage or any other Loan Documents to the
maximum extent permitted by law.

5

 

 

12.     Authority. Maker (and the other undersigned representative of Maker, if
any) represents that Maker has full power, authority and legal right to execute,
deliver and perform its obligations pursuant to this Note, the Mortgage and the
other Loan Documents and that this Note, the Mortgage and the other Loan
Documents constitute valid and binding obligations of Maker.

13.     Time. Time is of the essence of this Note.

14.     Replacement Note. In the event of the loss, theft or destruction of this
Note, upon Maker’s receipt of a reasonably satisfactory indemnification
agreement executed in favor of Maker by Payee or in the event of the mutilation
of this Note, upon the surrender of the mutilated Note by Payee to Maker, Maker
shall execute and deliver to Payee a new Mortgage Note in form and content
identical to this Note in lieu of the lost, stolen, destroyed or mutilated Note.

15.     Notice. All notices required to be given pursuant hereto shall be given
in the manner specified in the Mortgage directed to the parties at their
respective addresses as provided therein.

16.     Costs and Expenses. Maker shall pay all reasonable expenses and costs,
including fees and out-of-pocket expenses of attorneys and expert witnesses and
costs of investigation incurred by Payee as a result of any Event of Default or
in connection with efforts to collect any amount due under this Note or to
enforce the provisions of any of the Loan Documents, including those incurred in
post-judgment collection efforts and in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding.

17.     Forbearance. Any forbearance by Payee in exercising any right or remedy
under this Note, the Mortgage or any other Loan Document or otherwise afforded
by applicable law shall not be a waiver of or preclude the exercise of that or
any other right or remedy. The acceptance by Payee of any payment after the due
date of such payment or in an amount which is less than the required payment
shall not be a waiver of Payee’s right to require prompt payment when due of all
other payments or to exercise any right or remedy with respect to any failure to
make prompt payment. Enforcement by Payee of any security for Maker’s
obligations under this Note shall not constitute an election by Payee of
remedies so as to preclude the exercise of any other right or remedy available
to Payee.

18.     Section Headings. The Section headings inserted in this Note have been
included for convenience only and are not intended and shall not be construed to
limit or define in any way the substance of any section contained herein.

19.     Limitation on Liability. The obligations and liability of Maker pursuant
to the following subsections (a) and (b) are collectively referred to as
“Recourse Obligations”.

6

 

 

(a)     Limited Recourse Obligations. Notwithstanding anything to the contrary
contained herein, but subject to the obligations of Paragraph 45 of the Mortgage
and subsection (b) below, any claim based on or in respect of any liability of
Maker under this Note, the Mortgage or any other Loan Document shall be enforced
only against the Mortgaged Property (as such term is defined in the Mortgage)
and any other collateral now or hereafter given to secure this Note and not
against any other assets, properties or funds of Maker; provided, however, that
Maker shall be personally liable for amounts under the Loan Documents to the
extent of, but limited to the amount of any loss, costs or damage arising out of
the matters described in the subsections below, which liability shall not be
limited solely to the Mortgaged Property and other collateral now or hereafter
given to secure this Note but shall include all of the assets, properties and
funds of Maker: (i) fraud, misrepresentation and waste, (ii) any rents, issues
or profits collected more than one (1) month in advance of their due dates,
(iii) any misappropriation of rents, issues or profits, security deposits and
any other payments from tenants or occupants (including, without limitation,
lease termination fees) insurance proceeds, condemnation awards, or other sums
of a similar nature, (iv) liability under environmental covenants, conditions
and indemnities contained in the Mortgage and in any separate environmental
indemnity agreements, (v) personalty or fixtures removed or allowed to be
removed by or on behalf of Maker and not replaced by items of equal or greater
value or functionality than the personalty or fixtures so removed, (vi) failure
to pay taxes, assessments or ground rents prior to delinquency, or to pay
charges for labor, materials or other charges which can create liens on any
portion of the Mortgaged Property and any sums expended by Payee in the
performance of or compliance with the obligations of Maker under the Loan
Documents, including, without limitation, sums expended to pay taxes or
assessments or hazard insurance premiums or bills for utilities or other
services or products for the benefit of the Mortgaged Property, (vii) the
unauthorized sale, conveyance or transfer of title to the Mortgaged Property or
interest in the Maker or encumbrance of the Mortgaged Property, voluntarily, by
operation of law or otherwise, (viii) the failure of Maker to maintain its
status as a single asset entity pursuant to its organizational documents and the
Loan Documents, (ix) a violation of the provisions of Paragraph 18(h) of the
Mortgage, and (x) attorney's fees, court costs and other expenses incurred by
Payee in connection with its enforcement of its remedies under the Loan
Documents, including, but not limited to, in connection with any bankruptcy
proceeding or reorganization brought by or against the Maker or any of its
principals. Nothing herein shall be deemed (w) to be a waiver of any right which
Payee may have under any bankruptcy law of the United States or the state where
the Mortgaged Property is located including, but not limited to, Section 506(a),
506(b), 1111(b) or any other provisions of the U.S. Bankruptcy Code to file a
claim for the full amount of the indebtedness secured by the Mortgage or to
require that all collateral securing the indebtedness secured hereby shall
continue to secure all of the indebtedness owing to Payee in accordance with
this Note, the Mortgage and the other Loan Documents; (x) to impair the validity
of the indebtedness secured by the Mortgage; (y) to impair the right of Payee as
mortgagee or secured party to commence an action to foreclose any lien or
security interest; or (z) to modify, diminish or discharge the liability of any
guarantor under any guaranty or of any indemnitor under any indemnity agreement.

7

 

 

(b)     Full Recourse Obligations. Notwithstanding anything to the contrary
contained in this Note or the other Loan Documents, the exculpation provisions
of subsection (a) above will BECOME NULL AND VOID and the Loan will be FULLY
RECOURSE to Maker in the event that Maker, any guarantor under any guaranty or
any indemnitor under any indemnity agreement (i) commences as debtor any case or
proceeding under any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar law, or seeks or consents to the appointment of a
receiver, conservator, trustee, custodian, manager, liquidator or similar
official for it or the whole or any substantial part of its property; (ii) has a
receiver, conservator, trustee, custodian, manager, liquidator, or similar
official appointed for it or the whole or any substantial part of its property,
by any governmental authority with jurisdiction to do so; (iii) makes a proposal
or any assignment for the benefit of its creditors, or enters into an
arrangement or composition or similar plan or scheme with or for the benefit of
creditors generally occurring in circumstances in which such entity is unable to
meet its obligations as they become due; (iv) has filed against it any case or
proceeding under any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar law which (1) is consented to or not timely contested by
such entity; (2) results in the entry of an order for relief, appointment of a
receiver, conservator, trustee, custodian, manager, liquidator or similar
official for such entity or the whole or any substantial part of its property;
or (3) is not dismissed within one hundred twenty (120) days; (v) if required to
do so under the terms of the Loan Documents, fails to maintain its status as a
single asset entity pursuant to its organizational documents and the Loan
Documents, provided Maker does not cure such default within thirty (30) days
following written notice from Payee or (vi) any claim by reason of the operation
of federal bankruptcy, state insolvency, or similar creditors' rights laws, is
asserted to the effect that the transaction creating the lien of the Mortgage is
either (a) a fraudulent conveyance or fraudulent transfer, or (b) a preferential
transfer.

20.     Agreement to Perform. Maker agrees to perform and comply with each of
the covenants, conditions, provisions, and agreements of Maker contained in this
Note, the Mortgage and each of the Loan Documents. Maker agrees that the
obligation evidenced by this Note shall be payable in accordance with its terms
without offset, counterclaim, demand, withholding or deduction.

21.     Book Entry. Maker hereby appoints Payee as its agent for the purpose of
maintaining a registration book in which the ownership of the Note shall be
recorded. In addition to any provisions set forth in the Loan Documents, this
Note may be sold, transferred or assigned only upon notification by the holder
to John Hancock at the address indicated below that a sale, transfer or
assignment of the Note has been duly executed by the holder.

Notice of any sale, transfer or assignment of this Note is to be provided to:

 

     John Hancock Life Insurance Company (U.S.A.)

     c/o Book Entry Agent

     Real Estate Finance Group

     197 Clarendon Street, C-3

     Boston, Massachusetts 02116

     Attention: Arthur J. Francis

This Note shall be governed and construed in accordance with the laws of the
State of Illinois and the applicable laws of the United States of America.

8

 

IN WITNESS WHEREOF, Maker has duly executed and delivered this Note the day and
year first above written.

 





 

  FSP 303 EAST WACKER DRIVE LLC,   a Delaware limited liability company       
By:  /s/ George J. Carter   Name:
Title:  George J. Carter
President

 



 

 

9

 

